Citation Nr: 1326599	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of right knee injury.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, that denied the benefits sought on appeal.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in the paper and Virtual files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, additional development is required.  Indeed, the Veteran was not afforded a VA examination.  Contrary to the June 2009 rating decision, service treatment records dated in May 1988 note the Veteran's treatment for right knee trauma.  Further, the Veteran asserted as much, in addition to his lay assertions of tinnitus, see 38 C.F.R. § 3.159(a)(1) (2012), and there are outpatient records of treatment for knee pain.  Hence, the low threshold for an examination was triggered.  See 38 C.F.R. § 3.159(c)(4)(iii); see also McClendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for a tinnitus and a right knee disorder since July 2008.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AMC/RO will arrange appropriate examinations to evaluate the Veteran's assertions of tinnitus.  The claims file must be provided for review by the examiner as part of the examination.

Ask the examiner to opine if there is at least a 50-percent probability that any diagnosed tinnitus had its onset in active service or is otherwise causally related to the Veteran's active service?

3.  After the above is complete, the AMC/RO will arrange an appropriate examination to evaluate the Veteran's right knee.  The claims file must be provided for review by the examiner as part of the examination.

Ask the examiner to opine if there is at least a 50-percent probability that any diagnosed right knee disorder had its onset in active service or is otherwise causally related to the May 1988 treatment documented in the service treatment records or is otherwise causally related to the Veteran's active service?

The examiner(s) should provide a full explanation for any opinion rendered.  If either of the requested opinions cannot be provided, a full explanation should be provided as to why.  The examiners are advised that the Veteran's lay reports of his history are competent evidence which must be considered.

4.  After all of the above is complete, the AMC/RO should review the claims de denovo.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
	ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


